     Case 1:20-cv-01049-NONE-SKO Document 10 Filed 01/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8
         CHONG SOOK LIM,                                 Case No. 1:20-cv-01049-NONE-SKO
 9
                              Plaintiff,
10               v.                                     ORDER FINDING SERVICE OF SECOND
                                                        AMENDED COMPLAINT
11       JENNIFER MENNE and MELANIE                     APPROPRIATE AND FORWARDING
         HUERTA,                                        SERVICE DOCUMENTS TO PLAINTIFF
12                                                      FOR COMPLETION AND RETURN
                              Defendants.             / WITHIN THIRTY DAYS
13
                                                         (Doc. 9)
14
                                                         THIRTY (30) DAY DEADLINE
15

16

17              Plaintiff Chong Sook Lim is proceeding pro se and in forma pauperis in this civil rights

18 action brought pursuant to 42 U.S.C. § 1983 (“Section 1983”). The Court has screened Plaintiff's

19 Second Amended Complaint pursuant to 28 U.S.C. § 1915 and finds that it states a cognizable
                                                                                                 1
20 Section 1983 familial association claim against Defendants Jennifer Menne and Melanie Huerta.

21 Fed. R. Civ. P. 8(a); Hardwick v. Cty. of Orange, 844 F.3d 1112, 1116 (9th Cir. 2017); Thornton

22 v. Cty. of Los Angeles, No. CV 16-08482 TJH (AGRx), 2017 WL 11504794, at *2 (C.D. Cal. June

23 27, 2017); Lahey v. Contra Costa Cty. Dep’t of Children & Family Servs., No. C01-1075 MJJ,

24 2004 WL 2055716, at *9 (N.D. Cal. Sept. 2, 2004).

25 ///

26 ///
27 ///

28   1
         (See Docs. 8 & 9.)
     Case 1:20-cv-01049-NONE-SKO Document 10 Filed 01/06/21 Page 2 of 2


 1          Accordingly, it is HEREBY ORDERED that:
 2 1.       Service is appropriate on the following defendants:
 3                  Jennifer Menne
 4                  Melanie Huerta
 5 2.       The Clerk of the Court shall send Plaintiff two (2) USM-285 forms, two (2) summonses, a
 6          Notice of Submission of Documents form, an instruction sheet, and a copy of the Second
 7          Amended Complaint, filed October 19, 2020 (Doc. 7).
 8 3.       Within thirty (30) days from the date of this order, Plaintiff shall complete the attached
 9          Notice of Submission of Documents and submit it to the Court with the following
10          documents:
11          a.      A completed summons for each defendant listed above;
12          b.      A completed USM-285 form for each defendant listed above; and
13          c.      Three (3) copies of the endorsed Second Amended Complaint, filed October 19,
14                  2020 (Doc. 7).
15 4.       Plaintiff need not attempt service on the defendants and need not request waiver of service.
16          Upon receipt of the above-described documents, the Court will direct the United States
17          Marshal to serve the above-named defendants pursuant to Federal Rule of Civil Procedure
18          4 without payment of costs.
19 5.       The failure to comply with this order will result in a recommendation that this action
20          be dismissed.
21
     IT IS SO ORDERED.
22

23 Dated:        January 5, 2021                                  /s/   Sheila K. Oberto           .
24                                                    UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                     2
